        Case 2:18-cv-01534-KOB Document 32 Filed 03/14/19 Page 1 of 1                   FILED
                                                                               2019 Mar-14 PM 04:00
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

HAMAN, INC.,                             ]
                                         ]
      Plaintiff,                         ]
                                         ]
v.                                       ]   CIVIL ACTION NO.
                                         ]   2:18-CV-01534-KOB
CHUBB CUSTOM INSURANCE                   ]
COMPANY,                                 ]
                                         ]
      Defendant.                         ]

                                    ORDER

      The court GRANTS Plaintiff’s unopposed motion for leave to file an

amended complaint. (Doc. 31).

      But the court instructed Plaintiff to attach his proposed amended complaint

to his motion. He did not. Exhibit A to the motion is not an amended complaint; it

only identifies the amendments that Plaintiff will make. So, the court ORDERS

Plaintiff to file his amended complaint—that is, his current complaint with the

two corrections incorporated into it—on or before March 22, 2019. The court

will not require a responsive pleading from Defendant.

      DONE and ORDERED this 14th day of March, 2019.



                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT JUDGE


                                        1
